Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Blaine on January 19, 2022.
The application has been amended as follows:
Claims 1-8 are currently amended as follow:
1.	(Currently Amended) A method for preparing a modified polyester fiber, comprising 
	subjecting a polyester fiber to an alkali hydrolysis to yield a hydrolyzed polyester fiber;
	applying a solution to the hydrolyzed polyester fiber, wherein the solution contains an acid cross-linker and a polyvinyl alcohol; and
	then curing the hydrolyzed polyester fiber to form a coating, the coating having a thickness of one of a sub-micron or a micron scale, thereby yielding the modified polyester fiber, wherein a weight ratio of the polyvinyl alcohol to the hydrolyzed polyester fiber is in a range of 1:3 through 1:20[[,inclusive]].
	
	Written descriptive support for this amendment is found at page 5, last paragraph, of the specification as originally filed.
further contains [[an acid cross-linker, and the polyvinyl alcohol contains]] a nanoparticle. 

	Written descriptive support for this amendment is found at page 2, paragraph 3, lines 1-5, of the specification as originally filed. 

3.	(Currently Amended) The method of claim 2, wherein a weight ratio of the nanoparticle to the polyvinyl alcohol is in a range of 1:1 through 1:10[[, inclusive]]. 

4.	(Currently Amended) The method of claim 1, further comprising:
	subjecting the polyester fiber to a hydrolysis in a 3[[~]] to 10 wt% alkali metal hydroxide aqueous solution at a weight ratio in a range of 1:5 through 1:30[[,inclusive,]] for a range of 20 minutes through 40 minutes[[, inclusive,]] at a temperature in a range of 75°C through 90°C[[, inclusive]]; and 
	washing the polyester fiber with water, thereby yielding the hydrolyzed polyester fiber.

5.	(Currently Amended) The method of claim 1, further comprising:
	subjecting the polyester fiber to a hydrolysis in a 5 wt% sodium hydroxide aqueous solution at a weight ratio in a range of 1:25 through 1:28[[,inclusive,]] for 30 minutes at a temperature of 80°C through 85°C[[, inclusive]]; and 
	washing the polyester fiber with water, thereby yielding the hydrolyzed polyester fiber.

6.	(Currently Amended) The method of claim 1, wherein the polyester fiber is subjected to a hydrolysis in a 5 wt% sodium hydroxide aqueous solution at a weight ratio in a range of 1:25 

7.	(Currently Amended) The method of claim 1, wherein the acid cross-linker is one of a di-carboxylic acid cross-linker, a tri-carboxylic acid cross-linker, or a tetra-carboxylic acid cross-linker, and wherein a weight ratio of the polyvinyl alcohol to the acid cross-linker is in range of 10:1 through 30:1[[, inclusive]]. 

8.	(Currently Amended) The  method of claim 1, wherein the hydrolyzed polyester fiber is mixed in the solution containing the acid cross-linker and the polyvinyl alcohol at a temperature in a range of 25 °C through 60 °C[[, inclusive,]] for a range of 10 minutes through 15 minutes[[, inclusive]]. 

Claims 10, 11, and 12 are amended as follows:
10.	(Currently Amended) The method of claim 9, wherein the hydrolyzed polyester fiber is mixed in the solution containing the citric acid and the polyvinyl alcohol at 50°C for a range of 10 minutes through 15 minutes[[, inclusive]]. 

11.	(Currently Amended) The method of claim 1, wherein the curing is conducted for a range of 20 minutes through 40 minutes[[, inclusive,]] at a temperature in range of 120°C through 140°C[[, inclusive]]. 



	Written descriptive support for this amendment is found at page of the specification as originally filed. 

Claim 13 is cancelled as follows:
13.	(Cancelled).

Claim 14 is amended as follows:
14.	(Currently Amended) The method of claim 1, wherein the coating has a thickness in a range of 100 nm through 500 nm[[, inclusive]].

Claims 16 and 17 are amended as follows:
16.	(Currently Amended) The method of claim 2, wherein the nanoparticle has an average particle size of in a range of 20 nm through 40 nm[[, inclusive]].

17.	(Currently Amended) The method claim 1, wherein the coating has a thickness in a range of 700 nm through 3.4 µm[[, inclusive]], and wherein a polyethylene glycol is coated on the surface of the coating of the hydrolyzed polyester fiber.

Claim 18 is cancelled as follows:
18.	(Cancelled).

Claim 20 is amended as follows:
20.	(Currently Amended) A cementitious composite prepared [[according to the method of claim 18]] from a method comprising: 
subjecting a polyester fiber to an alkali hydrolysis to yield a hydrolyzed polyester fiber;
	applying a solution to the hydrolyzed polyester fiber, wherein the solution contains an acid cross-linker and a polyvinyl alcohol; and
	then curing the hydrolyzed polyester fiber to form a coating, the coating having a thickness of one of a sub-micron or a micron scale, thereby yielding the modified polyester fiber, wherein a weight ratio of the polyvinyl alcohol to the hydrolyzed polyester fiber is in a range of 1:3 through 1:20, 
mixing the modified polyester fiber with a concrete material and 
curing the modified polyester fiber mixed with the concrete material, thereby yielding a cementitious composite, wherein a volume ratio of the modified polyester fiber to the cementitious composite is 2.5% or less.

	Written descriptive support for this amendment is found at page 3, paragraph 4, of the specification as originally filed, and see also original claims 1 and 18.

The present specification is amended as follows:
“~” disclosed at page 2, paragraph 3, lines 7-8; page 2, paragraph 4, line 5; page 2, paragraph 5, lines 2-3 and lines 6-7; and page 2, paragraph 6, lines 4 and 6, of the present specification is changed to “ –“.
“~” disclosed at page 3, paragraph 1, line 3; page 3, paragraph 2, lines 1-2 and 4-5; page 3, paragraph 3, lines 1-3; page 3, paragraph 4, lines 8 and 12; page 3, paragraph 5, line 5; 
“~” disclosed at page 4, paragraph 2, lines 4, 6, and 10; page 4, paragraph 3, lines 1-2 and 4-5; page 4, paragraph 4, lines 1-3; page 4, paragraph 5, line 8; page 4, paragraph 6, line 5; page 4, paragraph 7, lines 2-3, of the present specification to “—“. 
“~” disclosed at page 5, paragraph 1, lines 3-4; page 5, paragraph 2, lines 4, 6, and 10; page 5, paragraph 3, lines 1-2 and 4-5; page 5, paragraph 4, lines 1-3; and page 5, paragraph 5, lines 8 and 12, of the present specification to “—“.
“~” disclosed at page 6, paragraph 1, line 5; page 6, paragraph 2, lines 2-3 and 6-7; page 6, paragraph 3, lines 6 and 10; page 6, paragraph 4, lines 1-2 and 4-5; and page 6, paragraph 5, lines 1-3, of the present specification to “—“. 
“~” disclosed at page 8, paragraph 2, lines 2, 6-7, and 10; page 8, paragraph 3, line 3; and page 8, paragraph 5, lines 2-3 and 5, of the present specification to “—“.  
“~” disclosed at page 9, paragraph 1, lines 2-4; page 9, paragraph 2, lines 8 and 10; page 9, paragraph 3, lines 6, 8, 10, and 12, of the present specification to “—“.
“~” disclosed at page 10, paragraph 2, lines 8 and page 10, paragraph 5, lines 3 and 5, of the present specification to “—“.
“~” disclosed at page 11, paragraph 2, line 3 and page 12, paragraph 4, line 3, of the present specification to “—“.
“~” disclosed at page 12, paragraph 3, line 4, of the present specification to “—“. 

3.	These claims are renumbered as follows:
Claims 1-12 remain as “Claims 1-12”. 

Claim 15 becomes Claim 14, which depends on claim 1; reads as “The method of claim 1”.
Claim 16 becomes Claim 15, which depends on claim 2; reads as “The method of claim 2”.
Claim 17 becomes Claim 16, which depends on claim 1; reads as “The method of claim 1”.
Claim 19 becomes Claim 17, which depends on claim 1; reads as “A modified polyester fiber prepared according to the method of claim 1.”
Claim 20 becomes Claim 18.

Reasons for Allowance
4.	The claim objection set forth in paragraph 3 of the previous Office action mailed 10/06/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1, 4-6, 8, 10-11, and 19-20 to correct their informalities. 
	See Claim Amendment dated 12/21/2021.
5.	The 112(b) set forth in paragraph 4 of the prior Office action mailed 10/06/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1-2 and 4 to provide the same with clarity, and cancelled claim 18. 
	See Claim Amendment filed 12/21/2021.
	See also Examiner’s Amendment dated 01/19/2022.
6. 	The present claims are allowable over the prior art of record, namely Imakita et al. (WO 2017/010024; utilizing US 2018/0209074 as its English equivalent).  It is noted that Imakita et al. (WO 2017/010024) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2018/0209074. 

	However, Imikita et al. do not specifically mention subjecting a polyester fiber to an alkali hydrolysis, followed by applying a solution containing an acid cross-linker and polyvinyl alcohol to the hydrolyzed polyester fiber and curing the fiber to form a coating having a thickness of sub-micron or micron scale, wherein a weight ratio of the polyvinyl alcohol to the hydrolyzed polyester fiber is in a range of 1:3-1:20, to ultimately form the claimed modified polyester fiber.  
Accordingly, claims 1-12, 14-17 and 19-20 are deemed allowable over the prior art references of record.		

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764